      Case 2:10-cr-00151-MVL-JCW Document 291 Filed 10/26/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL ACTION
 VERSUS                                                           NO: 10-151
 CHRISTOPHER RAY ALLO                                             SECTION: "S" (2)


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that Christopher Ray Allo's Motion for Appointment of

Counsel (Rec. Doc. 287) is DENIED.

       Defendant seeks appointment of counsel to assist him in pursuing a motion for reduction

of sentence (compassionate release) to a sentence at the bottom of the Guidelines, or to release

him to home confinement, due to the COVID-19 pandemic. However, the motion for

appointment of counsel was filed after the court had already twice ruled on this motion, denying

both the initial motion for reduction in sentence, and a subsequent motion for reconsideration,

for failure to exhaust. In denying the motion for reconsideration, the court noted that defendant's

case had been forwarded to the Bureau of Prisons ("BOP") Central Office for an "exception

review for home confinement." Subsequent to both of these denials, defendant filed a response to

the government's opposition to his motion for reduction of sentence, and the instant motion for

appointment of counsel.

       In consideration of defendant's pro se status and prison mail delays, the court has

reviewed defendant's late-filed response, and it ordered the government to reach out to the BOP

to determine the status of defendant's exception review. The government has now informed the
      Case 2:10-cr-00151-MVL-JCW Document 291 Filed 10/26/20 Page 2 of 4




court that the home confinement request was denied by the BOP, because, notwithstanding any

otherwise qualifying health conditions, defendant does not meet the criteria for COVID-19

release or for home confinement, due inter alia, to his history of violence, including armed

robbery, and the BOP's conclusion that he was not a minimum risk for recidivism. Thus, the

court now considers the defendant to have exhausted his administrative remedies, and to the

extent he has not, construes the position taken on the merits in the government's memorandum

(Rec. Doc. 230) as a waiver of any exhaustion defect. United States v. Franco, —F.3d---, 2020

WL 5249369, at *2 (5th Cir. Sept. 3, 2020); Nutraceutical Corp. v. Lambert, 139 S. Ct. 710, 714

(2019). Nevertheless, defendant has not made a showing on the merits that he is entitled to a

reduction in sentence (compassionate release) or release to home confinement.

Compassionate release standard

       Title 18, section 3582 permits the court to reduce the term of imprisonment only after

considering the applicable factors set forth in section 3553(a) and upon a finding that

extraordinary and compelling reasons warrant a reduction and that a reduction is consistent with

applicable policy statements issued by the Sentencing Commission. The applicable Sentencing

Commission policy statement provides that a defendant seeking a sentence reduction must

establish that “extraordinary and compelling reasons warrant the reduction” and “[the defendant]

is not a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S.S.G. § 1B1.13. Under the application notes to the Guideline, the court reaches the

question of "extraordinary and compelling reasons" only after the defendant has satisfied the

requirement of subsection two, that he is not a danger to the safety of others under section


                                                 2
      Case 2:10-cr-00151-MVL-JCW Document 291 Filed 10/26/20 Page 3 of 4




3142(g). U.S.S.G. § 1B1.13, cmt. n.1.

       The record in this case reflects that while out on bond pending sentencing for the federal

charges to which he pleaded guilty to in this court, defendant conspired with others to commit

armed robbery. On May 4, 2013, wearing ski masks, Allo’s co-conspirators entered a home and

held four adults and one juvenile against their will at gunpoint. They allegedly threatened to kill

all of the victims if their demands were not met. See Rec. Doc. 206. According to law

enforcement reports, defendant Allo organized and planned the crime. Id. On June 2, 2013, he

was charged with conspiracy to commit home invasion, five counts of armed robbery, and five

counts of false imprisonment by law enforcement officials from the St. Tammany Parish Sheriff's

Office. Id. On September 8, 2015, Allo pleaded guilty to conspiracy to commit armed robbery.

Rec. Doc. 263. His sentence for that crime, fifteen years imprisonment without the benefit of

probation, parole, or suspension of sentence, though being served concurrently, exceeds his

federal sentence of 136 months. Id.; Rec. Doc. 269.

       On this record, the court finds that defendant cannot establish that he is not a danger to

the safety of any other person or to the community, and he therefore fails to qualify for a

reduction in sentence (compassionate release). Thus, even upon further review, the court

concludes its prior denial of compassionate release was appropriate. To the extent defendant

seeks home confinement, it is the BOP, not the court, that designates the place of defendant's

imprisonment, and the BOP has determined defendant is ineligible. See 18 U.S.C. § 3261(b).

Further, the defendant having no pending matter before this court for which counsel may be

appointed,


                                                 3
     Case 2:10-cr-00151-MVL-JCW Document 291 Filed 10/26/20 Page 4 of 4




      IT IS HEREBY ORDERED that Christopher Ray Allo's Motion for Appointment of

Counsel (Rec. Doc. 287) is DENIED.

      New Orleans, Louisiana, this 26th
                                   _____ day of October, 2020.



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            4
